--------------------------------------------------------------------------------

EXHIBIT 10.7(b)

 


[___], 2014






Mr. [____________]
[___________________]
Minerals Technologies Inc.
622 Third Avenue
New York, New York  10017-6707


Dear [__________]:


Minerals Technologies Inc. (the "Company") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, should the Company receive a proposal
from a third party, whether solicited by the Company or unsolicited, concerning
a possible business combination with, or the acquisition of a substantial share
of the equity or voting securities of, the Company, the Board of Directors of
the Company (the "Board") has determined that it is imperative that it and the
Company be able to rely upon your continued services without concern that you
might be distracted by the personal uncertainties and risks that such a proposal
might otherwise entail.


Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, yourself included, to their assigned duties without
distraction in the face of potentially disturbing circumstances that could arise
out of a proposal for a change in control of the Company.  The Board has also
determined that it is in the best interests of the Company and its stockholders
to ensure your continued availability to the Company and its subsidiaries in the
event of a "potential change in control" (as defined in Section 2 hereof).


In order to induce you to remain in the employ of the Company and its
subsidiaries and in consideration of your agreement set forth in Section 2(ii)
hereof, the Company agrees that you shall receive the severance benefits set
forth in this letter agreement ("Agreement") in the event your employment with
the Company and its subsidiaries is terminated subsequent to a Change in Control
(as defined in Section 2 hereof) under the circumstances described below.
 

--------------------------------------------------------------------------------

 
1.            Term of Agreement.  This Agreement shall commence as of May 15,
2014, and shall continue in effect through December 31, 2014; provided, however,
the term of this Agreement shall automatically be extended for one additional
year commencing on January 1, 2015 and each January 1 thereafter, unless, not
later than June 30 of the preceding year, the Company shall have given notice
that it does not wish to extend this Agreement; provided, further, that,
notwithstanding any such notice by the Company not to extend, if a Change in
Control shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of fortyeight
(48) months beyond the expiration of the term in effect immediately before such
Change in Control.


2.            Change in Control. (i) No benefits shall be payable hereunder
unless there shall have been a Change in Control of the Company, as set forth
below. For purposes of this Agreement, a "Change in Control" of the Company
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Company is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control shall be deemed to have occurred if
(A) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as determined for purpose of
Regulation 13DG under the Exchange Act as currently in effect), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; or (B)
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director, whose election to the Board or
nomination for election to the Board by the Company's stockholders was approved
by a vote of at least twothirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (C) the Company consummates a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding immediately thereafter
securities representing more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (D) the Company consummates a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.


(ii)  You agree that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company occurring after the
date hereof, you will not voluntarily terminate your employment with the Company
and its subsidiaries for a period of six (6) months from the occurrence of such
potential change in control of the Company.  If more than one potential change
in control occurs during the term of this Agreement, the provisions of the
preceding sentence shall be applicable to each potential change in control
occurring prior to the occurrence of a Change in Control.  For purposes of this
Agreement, a "potential change in control of the Company" shall be deemed to
have occurred if (A) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control; (B) any person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; (C)
any person becomes the beneficial owner, directly or indirectly, of securities
of the Company representing 9.5% or more of the combined voting power of the
Company's then outstanding securities; or (D) the Board adopts a resolution to
the effect that, for purposes of this Agreement, a potential change in control
of the Company has occurred.
 
2

--------------------------------------------------------------------------------

 
3.            Termination Following Change in Control. If any of the events
described in Section 2(i) hereof constituting a Change in Control shall have
occurred, you shall be entitled to the benefits provided in Section 4(iv) hereof
upon the subsequent termination of your employment with the Company and its
subsidiaries during the term of this Agreement unless such termination is (A) a
result of your death, (B) a result of your Retirement for other than Good
Reason, (C) your termination for other than Good Reason, or (D) your being
terminated by the Company or any of its subsidiaries for Disability or for
Cause.


(i)  Disability; Retirement. For purposes of this Agreement, "Disability" shall
mean permanent and total disability as such term is defined under Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the "Code"). Any
question as to the existence of your Disability upon which you and the Company
cannot agree shall be determined by a qualified independent physician selected
by you (or, if you are unable to make such selection, such selection shall be
made by any adult member of your immediate family or your legal representative),
and approved by the Company, said approval not to be unreasonably withheld. The
determination of such physician made in writing to the Company and to you shall
be final and conclusive for all purposes of this Agreement. For purposes of this
Agreement, "Retirement" shall mean your voluntary termination of employment with
the Company in accordance with the Company's retirement policy (excluding early
retirement) generally applicable to its salaried employees or in accordance with
any retirement arrangement established with your consent with respect to you.


(ii)  Cause. For purposes of this Agreement, "Cause" shall mean your willful
breach of duty in the course of your employment, or your habitual neglect of
your employment duties. For purposes of this Section 3(ii), no act, or failure
to act, on your part shall be deemed "willful" unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company and its subsidiaries.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than threequarters
(3/4) of the entire membership of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
in this Section 3(ii) and specifying the particulars thereof in detail.
 
3

--------------------------------------------------------------------------------

 
(iii)  Good Reason. You shall be entitled to terminate your employment for Good
Reason within 90 days of the event giving rise to the Good Reason. For the
purpose of this Agreement, "Good Reason" shall mean the occurrence, without your
express written consent, of any of the following circumstances unless such
circumstances are fully corrected prior to the Date of Termination (as defined
in Section 3(v)) specified in the Notice of Termination (as defined in Section
3(iv)) given in respect thereof:


(A)            the assignment to you of any duties materially inconsistent with
your status as [___________] of Minerals Technologies Inc., your removal from
that position, or a substantial diminution in the nature or status of your
responsibilities from those in effect immediately prior to the Change in
Control;
 
(B)            a material reduction by the Company or any of its subsidiaries in
your annual base salary or bonus as in effect on the date hereof or as the same
may be increased from time to time;
 
(C)            the relocation of the executive office in which you are located
prior to the Change in Control to a location more than fifty miles therefrom or
the Company or any of its subsidiaries requiring you to be based anywhere other
than the executive office in which you are located prior to the Change in
Control except for required travel on the business of the Company and its
subsidiaries to an extent substantially consistent with your present business
travel obligations;


(D)            the failure by the Company or any of its subsidiaries to continue
in effect any incentive compensation plan in which you participate prior to the
Change in Control, unless an equitable alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided for
you, or the failure by the Company or any of its subsidiaries to continue your
participation in any such incentive plan on materially the same basis, both in
terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;


(F)            except as required by law, the failure by the Company or any of
its subsidiaries to continue to provide you with benefits at least as favorable
as those enjoyed by you under the employee benefit and welfare plans of the
Company and its subsidiaries, including, without limitation, the pension, life
insurance, medical, dental, health and accident, disability, deferred
compensation retirement and savings plans, in which you were participating at
the time of the Change in Control, the taking of any action by the Company or
any of its subsidiaries which would directly or indirectly materially reduce any
of such benefits or deprive you of any material fringe benefit enjoyed by you at
the time of the Change in Control, or the failure by the Company or any of its
subsidiaries to provide you with the number of paid vacation days to which you
are entitled at the time of the Change in Control; or
 
4

--------------------------------------------------------------------------------

(G)            the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement, as
contemplated in Section 5 hereof.


Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.


(iv)  Notice of Termination. Any purported termination of your employment by the
Company and its subsidiaries or by you shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 6 hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.


(v)  Date of Termination, Etc.  "Date of Termination" shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the fulltime
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Section 3(ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Section 3(ii) above
shall not be less than thirty (30) days, and in the case of a termination
pursuant to Section 3(iii) above shall not be less than thirty (30) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that, if within thirty (30) days after any Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the grounds for termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
having expired and no appeal having been perfected); provided further that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence.  Notwithstanding the pendency of any
such dispute, the Company and its subsidiaries will continue to pay you your
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, monthly payments of base salary and bonus paid
in the first quarter of the calendar year following the performance year) and
continue you as a participant in all incentive compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given (other than the Savings and Investment Plan and the
Supplemental Savings and Investment Plan), until the dispute is finally resolved
in accordance with this Section 3(v).
 
5

--------------------------------------------------------------------------------

4.            Compensation Upon Termination or During Disability. Following a
Change in Control of the Company, as defined by Section 2(i), upon termination
of your employment or during a period of Disability you shall be entitled to the
following benefits, provided that such period of Disability or Date of
Termination occurs during the term of this Agreement:


(i) During any period that you fail to perform your fulltime duties with the
Company and its subsidiaries as a result of your Disability, you shall continue
to receive an amount equal to your base salary and bonus at the rate in effect
at the commencement of any such period through the Date of Termination for
Disability. Thereafter, your benefits shall be determined in accordance with the
insurance programs of the Company and its subsidiaries then in effect.


(ii) If your employment shall be terminated by the Company or any of its
subsidiaries for Cause or by you other than for Good Reason, the Company (or one
of its subsidiaries, if applicable) shall pay you your full base salary and
bonus through the Date of Termination at the rate in effect at the time Notice
of Termination is given and shall pay any amounts to be paid to you pursuant to
any other compensation plans, programs or employment agreements then in effect,
and the Company shall have no further obligations to you under this Agreement.


(iii) If your employment shall be terminated by reason of your death or
Retirement, your benefits shall be determined in accordance with the retirement
and insurance programs of the Company and its subsidiaries then in effect.
 
(iv) If your employment by the Company and its subsidiaries shall be terminated
by (a) the Company and its subsidiaries other than for Cause, your death,
Retirement, or Disability or (b) by you for Good Reason, then you shall be
entitled to the benefits provided below:


(A)            The Company (or one of its subsidiaries, if applicable) shall pay
you your full base salary and bonus through the Date of Termination at the rate
in effect at the time the Notice of Termination is given, no later than the
fifth day following the Date of Termination, plus all other amounts to which you
are entitled under any compensation plan of the Company applicable to you, at
the time such payments are due.


(B)            The Company shall pay as severance pay to you a severance payment
(the "Unadjusted Severance Payment") equal to 1.5 times your "Base Amount" as
such term is defined under Section 280G(b)(3) of the Code.  Your Base Amount
shall be determined in accordance with Section 280G(b)(3) of the Code and with
the regulations thereunder.
 
6

--------------------------------------------------------------------------------

(C)            The Unadjusted Severance Payment shall not be reduced by the
amount of any other payment or the value of any benefit received or to be
received by you in connection with your termination of employment or contingent
upon a Change in Control of the Company (whether payable pursuant to the terms
of this Agreement or any other agreement, plan or arrangement with the Company
or an Affiliate, predecessor or successor of the Company or any person whose
actions result in a Change in Control of the Company or an Affiliate of such
person) unless (1) in the opinion of tax counsel selected by the Company's Vice
PresidentGeneral Counsel and reasonably acceptable to you, such other payment or
benefit constitutes a "parachute payment" within the meaning of Section
280G(b)(2) of the Code, and (2) in the opinion of such tax counsel, the
Unadjusted Severance Payment plus all other payments or benefits which
constitute "parachute payments" within the meaning of Section 280G(b)(2) of the
Code would result in a portion of the Unadjusted Severance Payment being subject
to the excise tax under Section 4999 of the Code. In such event, the amount of
the Unadjusted Severance Payment shall be reduced by the minimum amount
necessary such that no portion thereof will be subject to the excise tax under
Section 4999 of the Code. The Unadjusted Severance Payment, as reduced, if at
all, pursuant to the provisions of this paragraph shall be referred to as the
Adjusted Severance Payment. In determining whether the Unadjusted Severance
Payment shall be reduced under this paragraph, (i) there shall not be included
in the computation any payment if you shall have effectively waived your receipt
or enjoyment of such payment or benefit, and (ii) the value of any noncash
benefit or any deferred cash payment shall be determined by the Company's
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.


(D)            Except to the extent that the payment thereof would subject any
payment hereunder to the excise tax under Section 4999 of the Code:


(1)            The Company shall also pay to you all legal fees and expenses
reasonably incurred by you in connection with this Agreement (including all such
fees and expenses, if any, incurred in contesting or disputing the nature of any
such termination for purposes of this Agreement or in seeking to obtain or
enforce any right or benefit provided by this Agreement), provided that any such
fees and expenses shall be paid no later than the end of the calendar year
following the calendar year in which they are incurred; and


(2)            The Company shall pay to you a lump sum amount within 90 days of
your separation from service equal to 1.5 times the cost for twenty-four (24)
months of life, disability, accident and health insurance benefits at the level
and type in effect for you upon your separation from service.  This Agreement in
no way diminishes any rights to those benefits to which you would be entitled if
you were to retire as an employee of Minerals Technologies Inc.
7

--------------------------------------------------------------------------------

(E)            If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding that, notwithstanding the good faith
of you and the Company in applying the terms of this Section 4(iv), the
aggregate "parachute payments" paid to or for your benefit are in an amount that
would result in any portion of such "parachute payments" being subject to the
excise tax under Section 4999 of the Code, then you shall have an obligation to
pay the Company upon demand an amount equal to the sum of (1) the excess of the
aggregate "parachute payments" paid to or for your benefit over the aggregate
"parachute payments" that would have been paid to or for your benefit without
any portion of such "parachute payments" being subject to the excise tax under
Section 4999 of the Code; and (2) interest on the amount set forth in clause (1)
of this sentence at the applicable Federal rate (as defined in Section 1274(d)
of the Code) from the date of your receipt of such excess until the date of such
payment; provided, however, that in the event and to the extent that an excise
tax is nevertheless imposed on said amount your obligation to pay said amount to
the Company is hereby waived.


(F)            You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits received after the Date of Termination or
otherwise, except as specifically provided in this Section 4.


(G)            The Company shall pay you the Unadjusted Severance Payment in a
lump sum upon your separation from service and no later than the fifth day
following the Date of Termination; provided, however, that if the Company in
good faith believes that the Unadjusted Severance Payment shall be reduced under
the provisions of Section 4(iv)(C) hereof, the Company shall pay to you at such
time a good faith estimate of the Adjusted Severance Payment (the "Estimated
Adjusted Severance Payment," the computation of which shall be given to you in
writing together with a written explanation of the basis for making such
adjustment) which amount shall in no event be less than 50% of the Unadjusted
Severance Payment. The Company shall, within 60 days of the Date of Termination,
either pay to you the balance of the Unadjusted Severance Payment together with
interest thereon at the applicable Federal rate (as defined in Section 1274(d)
of the Code) or deliver to you a copy of the opinion of the tax counsel referred
to in Section 4(iv)(C) hereof establishing the amount of the Adjusted Severance
Payment. If the Adjusted Severance Payment exceeds the Estimated Adjusted
Severance Payment, the difference shall be paid to you at such time together
with interest thereon at the applicable Federal rate (as defined in Section
1274(d) of the Code).


(H)            Notwithstanding the foregoing, if you are a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder (“Section 409A”) using the methodology specified by the
Company’s Board of Directors or its delegate) and any payment described in
Section 4(iv)(G) is subject to Section 409A, then any such payment that would
otherwise be made in the six months following your separation from service shall
be made upon the six-month anniversary of such separation from service. For
purposes of this Section 4, “separation from service” shall mean a separation
from service, within the meaning of Section 409A, with the Company and all other
entities treated as a single employer with the Company under Section 409A. To
the extent that any payment under this Agreement is subject to the six month
delay described in this paragraph, the Company shall contribute such amount to
the rabbi trust associated with the Company’s deferred compensation plan, and
such amount shall be distributed from the rabbi trust at the end of such six
month delay period.
 
8

--------------------------------------------------------------------------------

 
5.            Successors; Binding Agreement.


(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company is
required to perform it. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled hereunder if you had
terminated your employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


(ii)  This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.


6.            Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Office
of the Vice PresidentGeneral Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
 
9

--------------------------------------------------------------------------------

7.            Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York, including Section 198 (1a) of the New York
Labor Law. All references to sections of the Code shall be deemed also to refer
to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law. The obligations of the Company under Section 4
shall survive the expiration of the term of this Agreement.  The parties intend
that this Agreement shall comply with Section 409A to the extent any payments
hereunder are subject to Section 409A.


8.            Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


9.            Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


10.            Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.


If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.


Sincerely,


MINERALS TECHNOLOGIES INC.




By:                                                                      
Name:
Title:






Agreed to as of the ________ day of
                        , 20______.








                            ________________

 
10

--------------------------------------------------------------------------------